Citation Nr: 1506009	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for blood cells in urine.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to an initial compensable evaluation for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to June 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 (red blood in urine and left hand disability) and April 2009 (cervical spine) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was scheduled for a Board hearing in Washington DC in March 2014; however, the record indicates that the Veteran's hearing was cancelled and the Veteran has not requested that a new hearing be scheduled.

The issues of entitlement to service connection for a left hand disability and entitlement to an increased rating for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran does not have a current disability associated with blood in his urine during service.


CONCLUSION OF LAW

The criteria for service connection for blood in urine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard July 2008 letter satisfied the duty to notify provisions for the blood in urine claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service treatment records from a military facility have also been obtained.

The Veteran was provided a VA medical examination in October 2008.  Of note, it is not clear whether the examiner reviewed the Veteran's claims file.  Nevertheless, the Veteran is shown to have provided an accurate history to the examiner (i.e. that red blood cells were found in his urine during service but that no diagnosis was made pertaining to that symptom); thus, additional review of the Veteran's records was unnecessary.  Additionally, this claim turns on whether the Veteran has a current disability pertaining to this matter.  The report is adequate as it is based upon consideration of the Veteran's prior medical history so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met for this claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters which can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Without proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a disability manifested by red blood cells in his urine that had its onset during service.

The Veteran's service treatment records indicate multiple findings of blood in the Veteran's urine (hematuria).  Private treatment records dated in August 1999 demonstrate that the Veteran was given a CT scan of the abdomen and pelvis secondary to symptoms to include hematuria but that no definite findings were made.  A December 1999 private urology report noted that despite findings of microhematuria, cystoscopy and an intravenous pyleogram were unrevealing.  A November 2000 report of medical history noted that the Veteran had infrequent microscopic hematuria and had had a full work up by urology in 1999 but there was no evidence of its source.

A January 2006 service treatment record demonstrates that the Veteran was referred to urology to determine whether the Veteran's symptoms were benign essential hematuria vs. pathology.  It was noted that the Veteran had been previously evaluated but that his symptoms had cleared during that evaluation.  A private work-up dated in February 2006 noted that the Veteran had many work-ups for microhematuria which and had had negative cystoscopies.  The Veteran reported that he felt well with no urinary complaints.  The treating physician's impression was microhematuria and questionable kidney stones.   

In an October 2008 VA examination, which was conducted within one year of separation, the Veteran reported that there were red blood cells in his urine found during service and that a subsequent workup was negative for any issue.  The Veteran reported no problems with urination and the examiner noted that there was no functional impairment.  There was no kidney or urinary tract fistula found on examination, the abdomen was normal.  Urinalysis was absent of blood.  The examiner noted that for the condition of red blood cells in urine, there was no diagnosis because there was no pathology to render a diagnosis.  

In consideration of this evidence, the Board finds that the competent and credible evidence of record fails to demonstrate a present disability.  Since the claim was filed, blood in the urine has not been shown as laboratory testing did not show such a symptom based on a urinalysis.  Additionally, the Veteran's post-service treatment records from a military facility no longer lists blood in urine or hematuria as part of his problem history.  Thus, a present disability is not shown the pendency of the claim.  See McClain v. Nicholson 21 Vet. App. 319, 321 (2007).  

The Board notes that a diagnosis rendered prior to the claims period may be sufficient to constitute a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the Veteran's case, the Board does not find that the evidence in the service treatment records forms a basis for finding the existence of a current disability during the claims period.  While hematuria was seen near in time to the Veteran's separation from service, and blood in urine was part of his problem history even in 2007, no underlying pathology or disability was ever identified.  Thus, in this case, the Veteran's claim does not reach back to grasp a current disability from service.  Therefore, the current disability element of the claim is not substantiated.

The Board is cognizant of the Veteran's lay assertion that, essentially, red blood cells in urine is a disorder which merits service connection.  However, the Veteran is not competent to diagnose himself with a disease associated with the symptom of blood in his urine or to determine that the presently has such a disease as such findings are medical determinations based on more than simple observation of a symptom, and the Veteran lacks the requisite medical expertise to ascertain the cause of that symptom.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau, 492 F.3d at 1372.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted).

As the evidence fails to demonstrate a present disability, or even an in-service disability associated with the symptoms of red blood cells in urine, the preponderance of the evidence is against the claim of service connection for blood in urine.  There is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for blood cells in urine is denied.


REMAND

The Veteran's cervical spine disabilities may be more severe than reflected by the evidence presently of record; a new VA examination is in order.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as the Veteran asserts that he his left hand disability is secondary to his neck disability, the Board finds that it the issue of service connection for a left hand disability is intertwined with the service connection cervical spine issue being remanded.  Moreover, the Veteran's cervical spine examination may include new findings as to the presence of neurological symptoms associated with his cervical spine disability.  Notably, his post-service treatment records include a problem history of cervical radiculopathy.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected cervical spine disability.  Any indicated tests or studies, such as x-rays, range of motion measurements, and neurological testing, should be completed.

The entire claims file, to include all electronic files, must be reviewed by the examiner in conjunction with the examination. 

2.  Following the examination above, perform any additional development indicated by the neurological findings as pertaining to the Veteran's claim for a left hand disability.

Then, a medical opinion should be obtained as to whether the Veteran has a left hand disability that was caused by, or aggravated by, his service-connected cervical spine disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issues remaining on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


